DETAILED ACTION
	The Information Disclosure Statement filed on March 5, 2021 has been reviewed and considered by the Examiner. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9-11 and 14-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Larsen et al (US 2009/0304481).
Larsen et al discloses a steel bridge plate to interconnect two rail cars and support the weight of a vehicle moving between the rail cars. The plate 12 is comprised of a support bracket 64 being welded to a cylindrical guide tube and forming a plurality of sections that conform to the corrugated contours of the plate 12, as shown in figure 4. A sliding locking pin 82 is positioned in the tube and is operable by a handle 60, attached to the pin 82 and extending outward from a lumen 72 in the guide tube. The pin 82 is biased into a locking position by a spring 74 inserted in the tube with the pin 82. A support block 68, in the form of a tab extending from the tube is positioned between the brackets and connected to the guide tube by welding, as shown in figures 4 and 5. The brackets, guide tube, locking pin and spring are all constructed of steel in the same manner as the plate. 

Allowable Subject Matter
Claims 21-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1-4 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert J McCarry Jr. whose telephone number is (571)272-6683.  The examiner can normally be reached on Monday-Friday 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/Robert J McCarry Jr/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        



RJM
May 21, 2021